This appeal was consolidated for briefing with cause number 15,505 entitled "The Kentucky Home Life Insurance Company v. Russel W. Dyer as administrator of the estate of Maurice Warner, Deceased," decided by this court November 22, 1937, ante page 176, 11 N.E.2d 55. The legal questions presented in the instant case are identical with the ones considered and determined in cause number 15,505, supra, except that in this case there was no motion to dismiss the appeal.
Upon the authority of the case cited, the judgment is affirmed.